Exhibit 10.1

EXECUTION VERSION

CONTRIBUTION AGREEMENT

This Contribution Agreement, dated as of May 23, 2015 (this “Agreement”), is by
and among Liberty Broadband Corporation, a Delaware corporation (“Liberty
Broadband”), Liberty Interactive Corporation, a Delaware corporation (“Liberty
Interactive”), Charter Communications, Inc. (“Parent”), CCH I, LLC, a Delaware
limited liability company and wholly owned subsidiary of Parent (“New Charter”)
and Nina Corporation I, Inc., a Delaware corporation (“Merger Subsidiary One”).

WHEREAS, Parent, New Charter and Merger Subsidiary One are concurrently entering
into the Mergers Agreement with Time Warner Cable Inc., a Delaware corporation
(the “Company”), Nina Company II, LLC, a Delaware limited liability and a wholly
owned direct subsidiary of New Charter (“Merger Subsidiary Two”), and Nina
Company III, LLC, a Delaware limited liability and a wholly owned direct
subsidiary of Nina Company II, LLC (“Merger Subsidiary Three”), pursuant to
which, among other things, (i) New Charter will convert to a Delaware
corporation, (ii) following the Exchange contemplated by this Agreement, Merger
Subsidiary One will merge with and into the Company, with the Company continuing
as the surviving corporation, (iii) the Company Surviving Corporation will merge
with and into Merger Subsidiary Two, with Merger Subsidiary Two continuing as
the surviving company, and (iv) Parent will merge with and into Merger
Subsidiary Three, with Merger Subsidiary Three continuing as the surviving
company.

WHEREAS, each of Liberty Broadband and Liberty Interactive Beneficially Owns
outstanding shares of Company Stock (such shares owned by Liberty Broadband and
Liberty Interactive, the “LBC TWC Shares” and “LIC TWC Shares,” respectively,
and together, the “Liberty TWC Shares”) and upon completion of the Exchange is
expected to Beneficially Own shares of Merger Subsidiary One Common Stock (such
shares received by Liberty Broadband and Liberty Interactive in the Exchange,
the “LBC Exchange Shares” and the “LIC Exchange Shares,” respectively, and
together, the “Exchange Shares”).

WHEREAS, Liberty TWC Shares not subject to the Exchange shall be treated in the
same manner as all other outstanding shares of Company Stock are treated
pursuant to the Mergers Agreement.

WHEREAS, as a result of transactions contemplated by the Mergers Agreement, the
Exchange Shares will be converted into an equal number of shares of Company
Surviving Corporation Stock (the “Liberty Company Surviving Corporation Shares”)
at the First Company Merger Effective Time, and the Liberty Company Surviving
Corporation Shares shall be converted into an equal number of shares of New
Charter Common Stock at the Second Company Merger Effective Time, such that
there is an effective exchange rate resulting in one share of New Charter Common
Stock for each Liberty TWC Share so exchanged in the Exchange.

WHEREAS, terms used but not defined herein have the meanings ascribed to them in
the Mergers Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt of which are hereby acknowledged, each of the parties hereby agree as
follows:

 

1. CERTAIN DEFINITIONS.

As used in this Agreement and the schedules hereto, the following terms have the
respective meanings set forth below.

“Beneficial Owner” and “Beneficial Ownership” and words of similar import have
the meaning assigned to such terms in Rule 13d-3 and Rule 13d-5 promulgated
under the Exchange Act, and a Person’s Beneficial Ownership of securities shall
be calculated in accordance with the provisions of such Rules. For purposes of
this Agreement, (i) shares of common stock issuable upon exercise of any
convertible security will not be deemed Beneficially Owned until such shares are
issued and outstanding following the exercise, conversion or exchange of such
convertible security and (ii) neither Liberty Broadband nor Liberty Interactive
will be deemed to have Beneficial Ownership of any Equity Security Beneficially
Owned by the other.

“Equity Security” means (i) any common stock, preferred stock or other capital
stock, (ii) any securities convertible into or exchangeable for common stock,
preferred stock or other capital stock or (iii) any subscriptions, options,
rights, warrants, calls, convertible or exchangeable securities (or any similar
securities) or agreements of any character to acquire common stock, preferred
stock or other capital stock.

“Exchange Time” means the time immediately preceding the First Company Merger
Effective Time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“LBC Allocated Shares” means the number of shares of Company Stock allocated to
Liberty Broadband pursuant to a Reallocation Election.

“LBC Excess Shares” means the number of LBC TWC Shares that exceeds the LBC TWC
Share Range.

“LBC Exchangeable TWC Shares” means the LBC TWC Shares other than the LBC Excess
Shares.

“LBC TWC Share Range” means a number of LBC TWC Shares greater than or equal to
the number of LBC Current TWC Shares but less than or equal to 110% of the
number of LBC Current TWC Shares, subject to reduction, on a one-for-one basis,
by the number of LIC Allocated Shares in the event of an applicable Reallocation
Election.

“LIC Allocated Shares” means the number of shares of Company Stock allocated to
Liberty Interactive pursuant to a Reallocation Election.

 

2



--------------------------------------------------------------------------------

“LIC Excess Shares” means the number of LIC TWC Shares that exceeds the LIC TWC
Share Range.

“LIC Exchangeable TWC Shares” means the LIC TWC Shares other than the LIC Excess
Shares.

“LIC TWC Share Range” means a number of LIC TWC Shares greater than or equal to
the number of LIC Current TWC Shares but less than or equal to 110% of the
number of LIC Current TWC Shares, subject to reduction, on a one-for-one basis,
by the number of LBC Allocated Shares in the event of an applicable Reallocation
Election.

“Mergers Agreement” means the Agreement and Plan of Mergers, dated as of May 23,
2015, among TWC, Parent, New Charter, Merger Subsidiary One, Merger Subsidiary
Two and Merger Subsidiary Three.

“Merger Subsidiary One Common Stock” means the common stock of Merger Subsidiary
One.

“Reallocation Election” means, to the extent that Liberty Broadband or Liberty
Interactive, determine to acquire a number of shares of Company Stock in excess
of the LBC Current TWC Shares or the LIC Current TWC Shares, as the case may be,
prior to the Exchange Time, either party may elect to reduce the total number of
shares of Company Stock it may exchange hereunder to allow the other party to
exchange such additional shares of Company Stock so acquired; provided, that in
no event shall a Reallocation Election result in a number of shares of Company
Stock exchangeable hereunder exceeding 110% of the sum of the total number of
LBC Current TWC Shares and LIC Current TWC Shares.

 

2. EXCHANGE OF LBC EXCHANGEABLE TWC SHARES AND LIC EXCHANGEABLE TWC SHARES AND
RELATED MATTERS.

(a) Exchange.

(i) At the Exchange Time, (i) Liberty Broadband shall assign, transfer, convey
and deliver to Merger Subsidiary One, and Merger Subsidiary One shall accept and
acquire from Liberty Broadband, all LBC Exchangeable TWC Shares Beneficially
Owned by Liberty Broadband (free and clear of all Liens, other than those
created by Merger Subsidiary One or arising under federal securities laws), and
(ii) Merger Subsidiary One shall issue and deliver to Liberty Broadband, and
Liberty Broadband shall accept and acquire from Merger Subsidiary One, for each
such LBC Exchangeable TWC Share assigned, transferred, conveyed and delivered to
Merger Subsidiary One, one LBC Exchange Share (free and clear of all Liens,
other than those created by Liberty Broadband or arising under federal
securities laws) (the “LBC Exchange”).

(ii) At the Exchange Time, (i) Liberty Interactive shall assign, transfer,
convey and deliver to Merger Subsidiary One, and Merger Subsidiary One shall
accept and acquire from Liberty Interactive, all LIC Exchangeable TWC Shares
Beneficially

 

3



--------------------------------------------------------------------------------

Owned by Liberty Interactive (free and clear of all Liens, other than those
created by Merger Subsidiary One or arising under federal securities laws), and
(ii) Merger Subsidiary One shall issue and deliver to Liberty Interactive, and
Liberty Interactive shall accept and acquire from Merger Subsidiary One, for
each such LIC Exchangeable TWC Share assigned, transferred, conveyed and
delivered to Merger Subsidiary One, one LIC Exchange Share (free and clear of
all Liens, other than those created by Liberty Interactive or arising under
federal securities laws) (together with the LBC Exchange, the “Exchange”).

(iii) All LBC Excess Shares and all LIC Excess Shares shall be treated in the
same manner as all other outstanding shares of Company Stock are treated
pursuant to the Mergers Agreement (other than those subject to the Exchange).

(b) Exchange of Shares. To effect the Exchange at the Exchange Time, the
exchange of evidence of shares in book-entry form representing LBC Exchangeable
TWC Shares and LIC Exchangeable TWC Shares Beneficially Owned by Liberty
Broadband and Liberty Interactive, respectively, for evidence of shares in
book-entry form representing the LBC Exchange Shares and the LIC Exchange
Shares, respectively, and the related actions thereto, shall be completed by the
Exchange Agent (as if immediately prior to the First Company Merger Effective
Time) in accordance with the Mergers Agreement. The parties acknowledge and
agree that, following the completion of the transactions contemplated by the
Mergers Agreement, the New Charter Common Stock to be received for the Exchange
Shares will be held through The Depository Trust Company and the applicable
brokerage accounts designated in writing by Liberty Broadband and Liberty
Interactive.

 

3. REPRESENTATIONS AND WARRANTIES OF LIBERTY BROADBAND AND LIBERTY INTERACTIVE.

Each of Liberty Broadband and Liberty Interactive hereby represents and warrants
as to itself that:

(a) Authority for this Agreement. The execution and delivery of this Agreement
by or on behalf of such party and the consummation by such party of the
transactions contemplated hereby (i) will not violate any order, writ,
injunction, decree, statute, rule, regulation or law applicable to such party,
(ii) will not violate or constitute a breach or default under any material
agreement by which such party may be bound, and (iii) except as set forth on
Schedule 3(a), will not require the consent of or any notice to or other filing
with any third party, including any Governmental Authority. Such party has all
requisite capacity, power and authority to enter into and perform this
Agreement. This Agreement has been duly and validly executed and delivered by
such party and, assuming it has been duly and validly authorized, executed and
delivered by the other parties hereto, this Agreement constitutes a legal, valid
and binding agreement of such party, enforceable against it in accordance with
its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws relating to or affecting enforcement of creditors’ rights
generally, and general principles of equity (regardless of whether enforcement
is considered in a proceeding at law or in equity).

 

4



--------------------------------------------------------------------------------

(b) Ownership of Shares. As of the date hereof and at the time of the Exchange,
Liberty Broadband will be the Beneficial Owner of the LBC Exchangeable TWC
Shares and Liberty Interactive will be the Beneficial Owner of the LIC
Exchangeable TWC Shares, in each case, free and clear of all Liens (except for
those created by Liberty Broadband or Liberty Interactive, as the case may be)
and any restrictions on transfer under applicable federal and state securities
laws. As of the date hereof, Liberty Broadband is the Beneficial Owner of
2,364,956 shares of Company Stock (“LBC Current TWC Shares”) and Liberty
Interactive is the Beneficial Owner of 5,358,401 shares of Company Stock (“LIC
Current TWC Shares”). Except as set forth on Schedule 3(b)-1, there are no
outstanding options, warrants or rights to purchase or acquire any shares of
Liberty TWC Shares. Liberty Broadband has the sole power of disposition with
respect to its LBC Exchangeable TWC Shares and Liberty Interactive has the sole
power of disposition with respect to its LIC Exchangeable TWC Shares, in each
case, with no restrictions (other than any restrictions on transfer under
applicable federal and state securities laws and as indicated on Schedule
3(b)-2). Except for the LBC Exchangeable TWC Shares and the LBC Excess Shares,
on the one hand, and the LIC Exchangeable TWC Shares and the LIC Excess Shares,
on the other hand, as of the date hereof, neither Liberty Broadband nor Liberty
Interactive, respectively, Beneficially Owns or owns of record (i) any other
shares of Company Stock, (ii) any shares of Merger Subsidiary One Common Stock
or (iii) any securities that are convertible into or exercisable or exchangeable
for Company Stock.

 

4. REPRESENTATIONS AND WARRANTIES OF PARENT, NEW CHARTER AND MERGER SUBSIDIARY
ONE.

(a) Each of Parent, New Charter and Merger Subsidiary One represents and
warrants that each of Parent, New Charter and Merger Subsidiary One is a
corporation or limited liability company, in the case of New Charter, duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all necessary corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Parent, New Charter and Merger
Subsidiary One and the consummation by Parent, New Charter and Merger Subsidiary
One of the transactions contemplated hereby (i) will not violate any order,
writ, injunction, decree, statute, rule, regulation or law applicable to Parent,
New Charter or Merger Subsidiary One, (ii) will not violate or constitute a
breach or default under any material agreement by which Parent, New Charter or
Merger Subsidiary One may be bound, (iii) except as set forth on Schedule 4(a),
will not require the consent of or any notice or other filing with any third
party, including any Governmental Authority, and (iv) have been duly and validly
authorized, and no other proceedings on the part of Parent, New Charter or
Merger Subsidiary One (other than the Parent Stockholder Approval) are necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by
Parent, New Charter and Merger Subsidiary One and, assuming it has been duly and
validly authorized, executed and delivered by Liberty Broadband and Liberty
Interactive, constitutes a legal, valid and binding obligation of Parent, New
Charter and Merger Subsidiary One enforceable against Parent, New Charter and
Merger Subsidiary One, respectively, in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws relating
to or affecting enforcement of creditors’ rights generally, and general
principles of equity (regardless of whether enforcement is considered in a
proceeding at law or in equity).

 

5



--------------------------------------------------------------------------------

(b) Merger Subsidiary One represents and warrants that it has a sufficient
number of shares of Merger Subsidiary One Common Stock authorized and reserved
for issuance to effect the issuance of the Exchange Shares pursuant to the
Exchange.

(c) Since the date of its incorporation, Merger Subsidiary One has not engaged
in any activities other than in connection with or as contemplated by the
Mergers Agreement or this Agreement. Immediately prior to the Exchange, Merger
Subsidiary One shall have no shares of capital stock or securities outstanding,
no liabilities and no assets other than, in each case, pursuant to the Mergers
Agreement and this Agreement and the transactions contemplated thereby and
hereby.

 

5. COVENANTS.

(a) In the event that any issuance of shares pursuant to this Agreement would
violate any rules or regulations of any governmental or regulatory agency having
jurisdiction or any other material law, rule, regulation, order, judgment or
decree applicable to the parties hereto (including any of the parties respective
Subsidiaries or any of the parties’ respective properties and assets), then each
party hereto hereby agrees (i) to cooperate with and assist the other in filing
such applications and giving such notices, (ii) to use their respective
reasonable best efforts to obtain, and to assist the other in obtaining, such
consents, approvals and waivers, and (iii) to take such other actions, including
supplying all information necessary for any filing, as any affected party may
reasonably request, all as and to the extent necessary or advisable so that the
consummation of such sale will not constitute or result in such a violation.

(b) Each party hereto hereby further agrees that it shall not take any action or
enter into any agreement restricting or limiting in any material respect its
ability to timely and fully to perform all of its material obligations under
this Agreement.

(c) The Boards of Directors of Parent and New Charter shall take such action as
is necessary to cause the exemption of the acquisition of the LBC Exchange
Shares (and the New Charter Common Stock to be received therefor) by Liberty
Broadband and the LIC Exchange Shares (and the New Charter Common Stock to be
received therefor) by Liberty Interactive from the liability provisions of
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 promulgated under the
Exchange Act or any similar rule or regulation hereafter adopted by the SEC
having substantially the same effect as such rule.

(d) Parent, New Charter and Merger Subsidiary One each covenant and agree not to
amend, waive or modify, in any material respect, (i) any provision of the
Mergers Agreement (A) that is reasonably likely to result in a reduction to the
number of Liberty Company Surviving Corporation Shares into which the Exchange
Shares shall be converted, or to the number of shares of New Charter Common
Stock into which such Liberty Company Surviving Corporation Shares shall be
converted, under the terms of the Mergers Agreement, or (B) that is reasonably
likely to affect the Intended Tax Treatment, or (ii) Section 9.02(b) of the
Mergers Agreement, in each case, without the prior written consent of Liberty
Broadband and Liberty Interactive.

(e) Liberty Broadband shall ensure that it is the Beneficial Owner of a number
of LBC Exchangeable TWC Shares immediately prior to the Exchange equal to no
less than 99% of

 

6



--------------------------------------------------------------------------------

the number of LBC Current TWC Shares, and Liberty Interactive shall ensure that
it is the Beneficial Owner of a number of LIC Exchangeable TWC Shares
immediately prior to the Exchange equal to no less than 99% of the number of LIC
Current TWC Shares.

 

6. CONDITIONS TO THE EXCHANGE.

The obligations of the parties to complete the transactions contemplated under
this Agreement are conditioned upon the each condition set forth in Sections
9.01, 9.02 and 9.03 of the Mergers Agreement being satisfied, waived (subject to
Section 5(d)) or capable of being satisfied concurrently with the closing of the
Mergers Agreement.

 

7. TERM; TERMINATION.

This Agreement shall terminate automatically, without further action of the
parties hereto if the Mergers Agreement is terminated in accordance with its
terms prior to the Closing. This Agreement shall be terminable by Liberty
Broadband and Liberty Interactive, on the one hand, or Parent, New Charter and
Merger Sub, on the other hand, upon a material breach of any representation or
warranty or material failure to perform any covenant or agreement on the part of
the other set forth in this Agreement shall have occurred (for the avoidance of
doubt, a breach of the covenant set forth in Section 5(d) shall be deemed to be
material).

 

8. MISCELLANEOUS.

(a) Remedies. The parties hereto agree that irreparable damage would occur in
the event any of the provisions of this Agreement were not to be performed in
accordance with the terms hereof and that the parties shall be entitled, and
each party hereby consents, to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms hereof, without bonds or
other security being required, in addition to any other remedies at law or in
equity. In the event that a party institutes any suit or action under this
Agreement, including for specific performance or injunctive relief pursuant to
this Section 8(a), the prevailing party in such proceeding shall be entitled to
receive the costs incurred thereby in conducting the suit or action, including
reasonable attorneys’ fees and expenses.

(b) Further Assurances. Each party shall cooperate and take such actions as may
be reasonably requested by another party in order to carry out the provisions
and purposes of this Agreement and the transactions contemplated hereby.

(c) Expenses. Except as otherwise expressly provided in this Agreement, all
costs and expenses incurred in connection with the transactions contemplated by
this Agreement shall be paid by the party incurring such costs and expenses.

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

(e) Jurisdiction. All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined in the Court of Chancery of the State of
Delaware, or, if the Court of Chancery lacks subject matter jurisdiction, in any
federal court sitting in the State of Delaware, and the parties hereto hereby
irrevocably submit to the exclusive jurisdiction of

 

7



--------------------------------------------------------------------------------

such courts (and, in the case of appeals, appropriate appellate courts there
from) in any such action or proceeding and irrevocably waive the defense of an
inconvenient forum to the maintenance of any such action or proceeding. The
consents to jurisdiction set forth in this paragraph shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto. The parties
hereto agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.

(f) Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned or delegated in whole or in
part, by operation of Law, or otherwise, by any of the parties without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and permitted assigns. Any
purported assignment or delegation not permitted under this Section 8(f) shall
be null and void and shall not relieve the assigning or delegating party of any
obligation hereunder. Notwithstanding the foregoing, each of Liberty Broadband
and Liberty Interactive shall be entitled to assign this Agreement and any of
its rights and obligations hereunder to any of its subsidiaries, provided, that
the applicable assignor shall nevertheless remain liable for its obligations
under this Agreement notwithstanding any such transfer or assignment.

(g) Descriptive Headings. Headings of Sections and subsections of this Agreement
are for convenience of the parties only, and shall be given no substantive or
interpretive effect whatsoever.

(h) Entire Agreement; No Third-Party Beneficiaries. This Agreement and the
Mergers Agreement constitute the entire agreement, and supersede all other prior
agreements and understandings, both written and oral, among the parties, or any
of them, with respect to the subject matter hereof and thereof. Nothing in this
Agreement shall be construed as giving any person, other than the parties hereto
and their respective heirs, successors, legal representatives and permitted
assigns, any right, remedy or claim under or in respect of this Agreement or any
provision hereof.

(i) Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
facsimiled (which is confirmed), sent by overnight courier (providing proof of
delivery) or by electronic mail (but only if followed by transmittal of a copy
thereof by (x) national overnight courier or (y) hand

 

8



--------------------------------------------------------------------------------

delivery with receipt, in each case, for delivery by the second (2nd) Business
Day following such electronic mail) to the parties at the following addresses:

If to Parent, New Charter or Merger Subsidiary One, to:

Charter Communications, Inc.

400 Atlantic Street

Stamford, CT 06901

Attention: Richard R. Dykhouse

Facsimile: (203) 564-1377

E-mail: Rick.Dykhouse@chartercom.com

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention:         Steven A. Cohen, Esq.

Facsimile:         (212) 403-2000

If to Liberty Broadband, to:

Liberty Broadband Corporation

12300 Liberty Boulevard

Englewood, CO 80112

Attention:         Richard N. Baer

Facsimile:         (720) 875-5401

with a copy (which shall not constitute notice) to:

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, NY 10112

Attention:         Frederick H. McGrath, Esq.

          Renee L. Wilm, Esq.

Facsimile:         (212) 259-2500

E-mail:             frederick.mcgrath@bakerbotts.com

          renee.wilm@bakerbotts.com

If to Liberty Interactive, to:

Liberty Interactive Corporation

12300 Liberty Boulevard

Englewood, CO 80112

Attention:         Richard N. Baer

Facsimile:         (720) 875-5401

 

9



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, NY 10112

Attention:         Frederick H. McGrath, Esq.

        Renee L. Wilm, Esq.

Facsimile:         (212) 259-2500

E-mail:             frederick.mcgrath@bakerbotts.com

        renee.wilm@bakerbotts.com

or such other address, facsimile number or electronic mail address as such party
may hereafter specify by like notice to the other parties hereto. All such
notices, requests and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5 P.M. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

(j) Severability. If any term or other provision of this Agreement is determined
by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced by any rule of law or public policy, all other terms, provisions
and conditions of this Agreement shall nevertheless remain in full force and
effect. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by applicable law
in an acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

(k) Amendments and Waivers. Subject to Section 8(i) hereof, the provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers of or consents to departures from the
provisions hereof may not be given, unless such amendment or waiver is in
writing and is signed, in the case of an amendment, by each party to this
Agreement or, in the case of a waiver, by each party against whom the waiver is
to be effective.

(l) No Implied Waivers. No action taken pursuant to this Agreement, including
any investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained herein or made pursuant hereto.
The waiver by any party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any preceding or succeeding
breach and no failure by any party to exercise any right or privilege hereunder
shall be deemed a waiver of such party’s rights or privileges hereunder or shall
be deemed a waiver of such party’s rights to exercise the same at any subsequent
time or times hereunder.

(m) Interpretation. When a reference is made in this Agreement to a Section or
Schedule, such reference shall be to a Section of, or a Schedule to, this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this

 

10



--------------------------------------------------------------------------------

Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.

(n) Counterparts. This Agreement may be executed in counterparts (each of which
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement) and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this agreement as of
the date first above written.

 

LIBERTY BROADBAND CORPORATION By:

/s/ Richard N. Baer

Name: Richard N. Baer Title: Senior Vice President LIBERTY INTERACTIVE
CORPORATION By:

/s/ Richard N. Baer

Name: Richard N. Baer Title: Senior Vice President CHARTER COMMUNICATIONS, INC.
By:

/s/ Richard R. Dykhouse

Name: Richard R. Dykhouse Title: Executive Vice President, General Counsel &
Corporate Secretary CCH I, LLC By:

/s/ Richard R. Dykhouse

Name: Richard R. Dykhouse Title: Executive Vice President, General Counsel &
Corporate Secretary NINA CORPORATION I, INC. By:

/s/ Richard R. Dykhouse

Name: Richard R. Dykhouse Title: Executive Vice President, General Counsel &
Corporate Secretary



--------------------------------------------------------------------------------

Schedule 3(a)

Receipt of Parent Stockholder Approval and Company Stockholder Approval

Applicable notices and filings in accordance with the HSR Act.

Schedule 3(b)-1

Equity linked financing arrangements customarily entered into with respect to
Company Stock, from time to time, and consistent with past practice, including
the cashless collar agreement entered into by Liberty Broadband on March 27,
2015 relating to LBC TWC Shares and the related revolving loan agreement.

Schedule 3(b)-2

Restrictions relating to equity linked financing arrangements customarily
entered into with respect to Company Stock, from time to time, and consistent
with past practice, including the cashless collar agreement entered into by
Liberty Broadband on March 27, 2015 relating to LBC TWC Shares and the related
revolving loan agreement.

Schedule 4(a)

Receipt of Parent Stockholder Approval and Company Stockholder Approval

Applicable notices and filings in accordance with the HSR Act.